Citation Nr: 0500284	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-21 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for cause of 
death.


FINDINGS OF FACT

1.  The veteran died in July 1998.  The cause of death was 
listed as squamous cell carcinoma of lung.

2.  The competent medical evidence of record shows that 
tobacco use in service contributed to the veteran's cause of 
death.

3.  There is no additional medical evidence showing a 
relationship between the cause of the veteran's death and any 
injury or disease during the veteran's service.


CONCLUSIONS OF LAW

1.  The claim for service connection for cause of death due 
to tobacco use in service is barred by law. 38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2004).

2.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the appellant with a copy of the appealed 
March 2001 rating decision, a March 2002 statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
dated in March 2003 and July 2004 that discussed the 
pertinent evidence, and the laws and regulations related to a 
claim for service connection for cause of death.  These 
documents essentially notified the appellant of the evidence 
needed to prevail on her claim.

In addition, in a March 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording claimant an opportunity to submit all pertinent 
evidence pertaining to the claims that the claimant might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a March 2001 rating decision, the RO denied the 
service connection claim for cause of death.  In March 2004, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
on appeal, and clarified what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, VA's 
duty to notify the veteran has been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records; private medical records dated from April 1997 to 
July 1998; and private medical statements dated in August 
1999 and February 2001.  The appellant also submitted 
Internet articles on non-small cell lung cancer.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran's cause of death was shown as squamous cell 
carcinoma of lung, as discussed below, there is no probative 
evidence that the condition was incurred in or aggravated by 
service, other than by use of tobacco products.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require a medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide a 
medical examination absent a showing of a causal connection 
between the disability and service).  In this regard, there 
is no reasonable possibility that a VA examination would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim for service connection for cause 
of death in November 1999.  In support of her claim, she 
contends that smoking cigarettes caused the veteran's 
squamous cell carcinoma of lung, which later caused his 
death.  She also contends that prior to entering the Air 
Force, the veteran did not smoke, and never would have had he 
not entered the military.  She states that the military 
provided the cigarettes, which the veteran smoked for four 
years in the Air Force and continued to smoke heavily after 
service.  The appellant subsequently asserted in an August 
2004 correspondence that the veteran's exposure to a chemical 
known as Trichloroethylene (TCE) while working as an aircraft 
mechanic in service contributed to his death.  In sum, the 
appellant asserts that the veteran's cause of death is 
directly related to his service.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. 
§ 3.300 (b); see also 38 U.S.C.A. § 1103(a).

The death certificate shows that the veteran's cause of death 
was listed as squamous cell carcinoma of lung.  

The service medical records do not show any treatment or 
complaints of squamous cell carcinoma of lung, nor is there 
any indication of exposure to trichloroethylene (TCE) in 
service.  A medical report in October 1955 shows complaints 
of chest pain.  A July 1956 medical record shows recurrent 
pleuritis and chest pain.  A July 1956 x-ray examination 
report shows heart and lungs within normal limits, with no 
evidence of hilar or mediastinal adenopathy or pleural 
changes.  A medical report in August 1956 shows chest pain 
without cough or fever; and a November 1956 medical report 
shows chest pain relative odds pleurodynia.  A January 1957 
discharge examination shows respiratory symptoms with 
pleurisy age 14, none since.  

Private radiology reports dated on April 23-24, 1997 show 
left suprahilar mass, suspicious for a neoplasm.  An April 
24, 1997 private consultation report also shows notation of a 
20 packs per year tobacco habit.

An April 28, 1997 private operative report shows that a 
fiberoptic bronchoscopy with endobronchial washings was 
performed.  The impression was left upper lobe extrinsic 
compression with friable abnormal mucosa.  The physician 
noted that there was significant heme on attempt to pass 
beyond the abnormal area; that biopsies and brushings were 
unable to be obtained; and that he would try to repeat the 
fiberoptic bronchoscopy when the patient is stable from a 
hemologic as well hemodynamic status.  

An April 30, 1997 surgical pathology report shows a diagnosis 
of upper lobe left lung, endobronchial biopsy; poorly 
differentiated squamous cell carcinoma.

A private physician in an August 1999 correspondence 
indicates that he treated the veteran from May 1997 through 
June 1997 with combined chemotherapy and radiation until the 
tumor regrew in May 1998.  He submitted records of that 
treatment dated from May 1997 to July 1998.  He noted that 
the veteran had a 40 pack per year smoking habit prior to his 
diagnosis of carcinoma of the lung; and that the veteran's 
wife offers information that the veteran did not smoke any 
cigarettes prior to entering the service at the age of 17 
years.

A June 1997 private consultation report shows an assessment 
of fever with new "vague" density at the left hilum.

Private hospital records dated from June 1997 to July 1997 
show a principle diagnosis of radiation pneumonitis; with 
secondary diagnoses including squamous cell carcinoma of the 
lung.

An August 1997 radiation oncology follow-up note shows an 
impression of clinically stable, with no residual reactions 
from recent radiation therapy; and that febrile episodes were 
completely resolved.

A September 1997 radiology report shows an impression of left 
sided pleural effusion; post radiation fibrosis in the left 
lung; and reduction in the size of the previously described 
left pulmonary nodule.

A radiology report conducted in April 1998 shows an 
impression of interval development of 3.5 x 3 x 2.5 
centimeter mass in the left upper lobe extending from the 
left posterior pleura to the post radiation changes in the 
left suprahilar region; no change in the post radiation 
changes in the left suprahilar, hilar, and infrahilar region; 
and no evidence of any hilar or mediastinal lymphadenopathy.

A February 2001 correspondence from a private physician notes 
that he is the oncologist who treated the veteran for lung 
cancer until his death.  He notes that the veteran was a 
heavy smoker, who developed a habit during his tour of duty 
in the U.S. Air Force.  He also states, "in my professional 
opinion I believe that the cigarette smoking contributed to 
his lung cancer."

Initially, the Board notes that the appellant's claim was 
received after June 9, 1998 (November 1999); thus, the 
veteran's cause of death cannot be considered service-
connected if it is attributable to the use of tobacco 
products during service.  See 38 C.F.R. § 3.300(a).

Statements from private physicians dated in April 1997 and 
August 1999 show that the veteran had a smoking habit prior 
to his diagnosis of carcinoma of the lung.  Moreover, a 
February 2001 correspondence from a private physician notes 
that the veteran was a heavy smoker, who developed a habit 
during his tour of duty in the U.S. Air Force, and that, "in 
my professional opinion I believe that the cigarette smoking 
contributed to his lung cancer."

Because the medical evidence shows the veteran's smoking 
habit contributed to his squamous cell carcinoma of lung, the 
veteran's cause of death cannot be service connected.  

Moreover, the medical evidence does not show any indication 
that the cause of the veteran's death can be attributed to 
any other disease or injury in service, other than the 
veteran's smoking habit.  As noted, the service medical 
records are negative for any treatment for squamous cell 
carcinoma of lung, and the first diagnosis was not until 
1997, which is many years after service.  In addition, there 
is no indication in the record that the veteran was exposed 
to TCE in service, as the appellant contends; or that even if 
TCE exposure took place, that this caused the veteran's 
death.  The Board notes the appellant's and her 
representative's reference to Internet articles, which show 
that smoking cigarettes, when combined with ionizing 
radiation causes lung cancer.  Even if the record showed that 
the veteran was exposed to ionizing radiation in service, 
which it does not, these articles only raise the possibility 
that there may be some relationship between ionizing 
radiation and lung cancer, and do not show a direct causal 
relationship between the two.  Thus, these articles would not 
entitle the appellant to service connection for the cause of 
the veteran's death.  See Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991).  

Although the appellant asserts that the cause of the 
veteran's death should be service-connected because of the 
smoking habit the veteran developed in service, VA 
regulations prohibit such a result.  See 38 C.F.R. § 3.300; 
see also 38 U.S.C.A. § 1103(a).  Moreover, the appellant's 
and her representative's arguments that the veteran was 
exposed to TCE or other ionizing radiation in service, which 
contributed to his death, are not based on any factual 
premise.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows that the veteran's tobacco use 
contributed to his death.  

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's squamous cell carcinoma of lung is related to 
service, other than based on the use of tobacco products in 
service.  Thus, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
cause of the veteran's death.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death for 
cause of death is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


